Citation Nr: 1448435	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-46 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York



THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss disability prior to August 24, 2011 and in excess of 10 percent beginning on that date.



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision by the RO.

In October 210, the Veteran testified at a hearing that was chaired by a Veterans Law Judge who has retired.  Correspondence was sent to the Veteran in August 2014 inquiring whether he desired a new hearing in conjunction with this appeal.  The Veteran responded in August 2014 that he did not want to have another hearing.

During the hearing, the Veteran submitted additional evidence and written argument.  The RO has not considered this evidence, however, the Veteran has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

This claim initially came before the Board in May 2011, at which time it was remanded to the RO for additional evidentiary development, to include obtaining private treatment records from Oviatt Audiology and to re-adjudicate the issue on appeal to include consideration for a total disability rating based on individual unemployability (TDIU).  

The Virtual VA paperless claims processing system includes documents that are pertinent to the issues on appeal.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

FINDINGS OF FACT

On VA audiological testing in November 2006, the Veteran's hearing acuity was level I in the right ear and level I in the left ear.

On private audiological testing in November 2009, the Veteran's hearing acuity was level IV in the right ear and level V in the left ear.

On VA audiological testing in February 2010, the Veteran's hearing acuity was level II in the right ear and level II in the left ear.

On VA audiological testing in August 2011, the Veteran's hearing acuity was level II in the right ear and level V in the left ear.


CONCLUSIONS OF LAW

The criteria for a 10 percent evaluation for bilateral hearing loss disability were met at the November 2009 private audiological testing but no earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).

The criteria for an evaluation in excess of 10 percent evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in May 2006.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains VA medical records, private medical records, VA examination reports, the Veteran's lay statements, and an informal hearing presentation from the Veteran's representative.

The Veteran was afforded a VA examination most recently in August 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted an appropriate examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013). 

Finally, the Board finds that there was substantial compliance with the prior Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in May 2011 remanded the Veteran's claim for entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.  The requested information was obtained from Oviatt Audiology in July 2011.  The RO assigned a ten percent evaluation for bilateral hearing loss from the date a VA examination showed compensable levels of hearing loss.  The RO re-adjudicated the claim to include consideration of TDIU in an October 2011 Supplemental Statement of the Case.  

Accordingly, the Board finds that there has been substantial compliance with the May 2011 Board remand directives and, therefore, no further remand is necessary. See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85 of VA's Schedule for Rating Disabilities.  Under, these criteria, evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz).  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Analysis

The Veteran asserts that an initial compensable evaluation is warranted for his service-connected bilateral hearing loss disability.  

At the outset, the Board observes that after a May 2011 remand, the AOJ granted an increased rating of 10 percent effective August 24, 2011, the date a VA examination showed compensable hearing loss.  

The Veteran's disability due to bilateral hearing loss is rated at 10 percent disabling under Diagnostic Code 6100.

In this case, the record reflects that the Veteran underwent VA audiometric examination in November 2006.  The relevant pure tone thresholds, in decibels, were as follows:








HERTZ



1000
2000
3000
4000
Average
RIGHT
25
25
55
55
40






HERTZ



1000
2000
3000
4000
Average
LEFT
25
25
40
45
34

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

In reviewing the clinical evidence of record, the Board finds that the November 2006 audiological findings demonstrate that an initial compensable evaluation is not warranted for the Veteran's service-connected bilateral hearing loss disability.  In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level I hearing for the right ear and Level I hearing in the left ear.

In applying these findings to Table VII of the Rating Schedule, the Board finds that a noncompensable evaluation (0 percent) is warranted.  Consideration has also been given to an increased evaluation under the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2008).  As stated above, an exceptional pattern of hearing impairment exists when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  However, because the puretone thresholds as found on the November 2006 VA examination do not meet the above referenced requirements, the Board concludes that such findings do not represent an exceptional pattern of hearing impairment as contemplated in the provisions of 38 C.F.R. § 4.86(a) and/or (b) (2013).

The Veteran underwent private audiological testing in November 2009.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
70
70
61






HERTZ



1000
2000
3000
4000
Average
LEFT
55
60
70
75
65

Speech recognition testing was conducted using the CID W-22 method that is not valid for adjudication purposes.  See 38 C.F.R. § 4.85(a) (2013).  However, the Board finds that the pure tone threshold testing results are relevant and probative evidence despite the lack of speech recognition scores using the Maryland CNC test.

In reviewing the clinical evidence of record, the Board finds that the November 2009 audiological findings demonstrate that a compensable evaluation was warranted for the Veteran's service-connected bilateral hearing loss disability from this date.  

In this regard, under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level IV hearing for the right ear and Level V hearing in the left ear.  This level of hearing impairment warrants a 10 percent evaluation.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).

The Veteran underwent VA audiometric examination in January 2010; however the VA examiner noted that the results from this examination were not valid for adjudication purposes due to poor cooperation from the Veteran during testing.  The January 2010 VA examiner opined that the Veteran should be re-examined by a different provider to obtain an accurate assessment of his hearing loss.     

The Veteran underwent VA audiometric examination in February 2010.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
55
60
45






HERTZ



1000
2000
3000
4000
Average
LEFT
30
35
50
45
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.

Under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level II hearing for the right ear and Level II hearing in the left ear.  This level of hearing impairment warrants a 0 percent evaluation.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  

However, the Veteran underwent an additional VA examination in August 2011.  The relevant pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
50
60
70
70
62






HERTZ



1000
2000
3000
4000
Average
LEFT
60
60
65
70
64

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

Under the criteria set forth in the 38 C.F.R. § 4.85 of the Rating Schedule, the results of these audiometric evaluations reveal that the Veteran had Level II hearing for the right ear and Level V hearing in the left ear.  This level of hearing impairment warrants a 10 percent evaluation.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  

The Board has carefully considered the Veteran's contentions.  His assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The fact that his bilateral hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  Thus, although the Veteran asserts that his bilateral hearing loss warrants an initial compensable evaluation, he is not a licensed practitioner and is not competent to offer medical opinions.  See 38 C.F.R. § 4.85(a).  

Accordingly, the Board finds that the competent findings on audiological evaluation in November 2006, November 2009, February 2010, and August 2011 are of greater probative value than the Veteran's statements regarding the severity of his bilateral hearing loss disability.  

Therefore, based on the competent evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability symptomatology more nearly approximated the criteria for a compensable evaluation from the date of the November 2009 private audiological testing rather than the date of the VA examination in August 2011.  
The Board finds that the preponderance of the evidence is against an initial compensable evaluation for bilateral hearing loss disability, and this portion of the claim must be denied.  

Furthermore, the evidence of record does not indicate that an evaluation in excess of 10 percent is warranted.  The Veteran has not manifested bilateral hearing loss during the appellate period that is in excess of Level IV hearing for the right ear or in excess of Level V for the left ear.  


Extraschedular Consideration

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  

In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115 .  

The first Thun element is not satisfied here.  The Veteran's service-connected bilateral hearing loss is manifested by difficulty hearing and difficulty in speech discrimination.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.   

These complaints, and their resulting impairment, are contemplated by the rating schedule.  Therefore, the Board finds that referral for consideration extra-schedular evaluation for bilateral hearing loss is not warranted.


ORDERS

Entitlement to a 10 percent evaluation for the service-connected bilateral hearing loss from November 30, 2009 is granted.

Entitlement to an evaluation in excess of 10 percent for the service-connected bilateral hearing loss is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


